Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 03/21/2021 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 57-63, 68-70 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2019/0025240 A1 – hereafter ‘240) in view of Tang et al. (Sci China Inf Sci, 2014, 57; 042402:1-042402:10).
‘240 discloses a method for fabricating electrodes for a microchannel device ([0008]) that includes the following limitations for claim 54: 
“A method”: ‘240 discloses a method of fabricating electrodes within a microchannel ([008]) and seeding the channel with cells ([0048]) where this is being interpreted as the method of the instant application.  
“providing a device”: ‘240 discloses providing a TEER chip (chip 300; Fig. 8A; [0165]).  
“a fluidic channel with at least two fluidic ports”: ‘240 disclose providing a fluidic channel (channel 107; Fig. 1C; [0123]) that has two ports (Fig. 2; [0128]; [0129]).  
“an electrode having a platinum black coating”: ‘240 discloses that the channel includes a membrane (membrane 130) with an electrode (electrode 102; [0127]) where the electrode can be made from a metal, a semi-conductor, an oxide, a carbon and a polymer ([0025]).  
“a cell culture media within the fluidic channel”: ‘240 discloses that culture media is supplied to the channels ([0157]).  
“seeding electrically-active cells within the fluidic channel”: ‘240 discloses that the cells are adhered to the membrane ([0048]) where this is being interpreted as seeding the microchannel.  The cells of ‘240 are being interpreted as being electrically-active cells.  
‘240 differs from claim 57 regarding to the coating being platinum black. 
Tang discloses a microelectrode array (Abstract) that for claim 57 includes the step of using a common coating material such as platinum black (Introduction, pg 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to employ the conventional and art recognized coating of platinum black on an electrode in order to improve the performance of the electrodes.  The suggestion for doing so at the time would have been in order to lower the impedance of the microelectrodes by up to two orders and increase the effective surface area of the electrode (Introduction, pg 1; Introduction, pg 2 second paragraph).  
For claim 58, the platinum black coating of modified ‘240 is being interpreted as stable.  
For claim 59, ‘240 discloses flowing culture media across the cells ([0157]).  
For claim 60, ‘240 discloses recording the electrical signal ([0135]).  
For claim 61, ‘240 discloses using the electrodes to measure cellular activity ([0139]-[0147]).  
For claim 62, ‘240 discloses measuring the capacitance of the cells ([0072]). 
For claim 63, ‘240 discloses that the signal an impedance value ([0072]).  
For claim 68, ‘240 discloses multiple electrodes on the membrane ([0021] where this is being interpreted as an array.  
For claim 69, ‘240 discloses measuring transepithelial electric resistance ([0064]).  
For claim 70, ‘240 discloses that electrode is made of gold ([0122]) on top of a polycarbonate membrane ([0012]; [0041[).  
For claim 74, ‘240 discloses that the cells are adhered to the membrane ([0048]) and therefore are adhered to the electrode. 


Claim 64-67 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2019/0025240 A1 – hereafter ‘240) in view of Tang et al. (Sci China Inf Sci, 2014, 57; 042402:1-042402:10) and in further view of Wang et al. (US 2004/0152067 A1 – hereafter ‘067).
’240 discloses having cells on the membranes, but differs regarding the specific cells of claims 64-67. 
‘067 discloses a device for monitoring the migration or invasion of a biological particle that for claims 64-67 using neuron cells, cardiomyocytes ([0163]) and muscle tissue ([0099]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the cells of ‘067 within ‘240 in order to test a biological compound ([0163]).  The suggestion for doing so at the time would have been in order to determine if drug compounds have toxic effects on the cells ([0163]).  
‘240 differs from the instant claim 71 regarding the culture media including a drug or compound. 
‘067 discloses that the culture media includes a drug ([0163]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the drug of ‘067 within ‘240 in order to test a biological compound ([0163]).  The suggestion for doing so at the time would have been in order to determine if drug compounds have toxic effects on the cells ([0163]).  

Claim 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Henry et al. (US 2019/0025240 A1 – hereafter ‘240) in views of Tang et al. (Sci China Inf Sci, 2014, 57; .
Modified ‘240 differs from claims 72 and 73 regarding the drug and compound used in the culture media.  
For claims 72 and 73, ‘952 discloses supplying a drug such as isoproterenol (col. 12 lines 17-27) and a compound such as necrosis factor- (col. 9 lines 21-32).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the compounds of ‘952 within modified ‘240 in order to test the toxicity of the compounds on a cell. The suggestion for doing so at the time would have been to enhance marker protein synthesis (col. 9 lines 45-60).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. El-Sayed et al. (US 2012/0211373 A1) which disclose measuring TEER across a membrane.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799